internal_revenue_service department of-me réasury significant index no thdefinbah tye sopkact participants parenn ta cantant- talanbanaabiumhar trefpr reel yrtoa date jul in re this letter constitutes notice that with respect to the above-named money_purchase_pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date you previously withdrew your request for an application_for approval of a plan amendment that would have retroactively reduced benefits for the plan_year ending date this conditional waiver for the plan_year ended june granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa waived amount_is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted has been the the company has a july 1-june fiscal_year years ended date-2000 the company had net operating losses for its fiscal years ended date and the company had negative net_worth and working_capital for the three fiscal the company filed for bankruptcy on date and emerged from bankruptcy protection on date an ambitious cost-cutting program there has been a sharp decrease in the size of its workforce company hired an outside management-consulting firm in date to help manage the company after the company’s ceo resigned in the prior month the plan has been amended so that there are no further accruals of employer contributions for plan years after date but there woutd be employer contributions to amortize this conditional waiver however there is still some uncertainty as to the likelihood of recovery expectations it has closed three facilities since then it has embarked on also the because of the recovery prospects of the sponsor are uncertain the waiver is granted subject_to the following conditions the contributions required to satisfy the minimum_funding_standard taking into account this waiver for the plan years ended date and which are the contributions to amortize the waiver are to be timely made as defined in code sec_412 and -2- the company adopts an amendment to reflect the waiver as described below if either of these conditions is not satisfied the waiver is retroactively null dated date sent by your authorized representative you agreed to these conditions in a letter and void when a defined_contribution_plan receives a waiver of the minimum_funding requirements the plan in accordance with revrul_78_223 must be amended to reflect the waiver if the plan does not otherwise provide for such waiver if no amendment_is submitted the irs may issue a ruling letter section dollar_figure of revproc_94_41 provides that the applicant requesting a_waiver need not submit an amendment designed to satisfy rev granting a conditional funding waiver requiring the adoption of an amendment supplied by the irs request we are granting the waiver subject_to your adoption of the enclosed proposed amendment reasonable_time this waiver is null and void with our amendment or would tike to modify it consider any such request if such request is submitted in writing to us no later than days from the date of this letter such request would require a user_fee in accordance with revproc_2001_8 i r b your letter should clearly state the exact changes you propose if that amendment is not adopted within a because no amendment accompanied your in any way we will however if you disagree rul your attention is called to code sec_412 which describes the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that others may not use it or cite it as precedent because we have granted a waiver of the minimum_funding filing form_5500 for the plan_year ending actuarial information must be filed the date of this letter should be entered on schedule b actuarial information see the instructions for line of schedule r whoever will complete the schedule to the employee_plans classification manager in a copy of this letter should be furnished to we have sent a copy of this letter date schedule b standard when sincerely ulirk dollar_figure- james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division attachment i i the employer if unable to satisfy the minimum_funding_standard for given plan_year may apply to the internal_revenue_service for a a waiver of the minimum_funding_standard following provisions apply if the waiver is granted the the valuation_date for a given plan_year is the last day of each plan_year an adjusted account balance shall be maintained for each plan participant whose actual account balance is less than or equal to his or her adjusted account balance a for the plan_year for which the first waiver is granted the adjusted account balance as of the valuation_date for each affected plan participant equals the participant's actual account balance plus the amount that such participant would have received if the amount waived had been contributed b for each plan_year following the plan_year for which a waiver is granted the adjusted account balance of each participant affected by such waiver calculated as of the valuation_date for that year equals the adjusted account balance as of the valuation_date in the prior plan_year plus the amount equal to the actual investment return credited or charged to the participant's actual account balance plus the amount equal to of the excess of the amount in over the participant's actual account balance calculated as of the same date plus the amount equal to such participant's allocated share of the employer's required_contribution whether or not waived for the plan_year determined without regard to adjusted waiver payments and discretionary contributions minus the amount of the participant's adjusted account balance forfeited during the plan_year under the plan's provisions for a given plan_year the employer is required to contribute a certain amount_in order to satisfy the minimum_funding_standard for such plan_year that follows a plan_year for which a waiver of the minimum_funding_standard was granted the amount equals for each plan_year 30s the amount due in accordance with the plan's contribution formula without regard to this section plus the adjusted waiver amount the adjusted waiver amount for a given plan_year equals the sum of the amounts necessary to amortize each waived_funding_deficiency over a period of plan measured from the valuation_date of the plan_year for which the corresponding waiver was granted at t interest compounded annually minus years the sum of the amounts necessary to amortize the total of each year's forfeitures and other experience gains which have arisen since the first waiver was granted over a period of plan years measured from the valuation_date of the plan_year in which the corresponding forfeitures and gains arose at interest compounded annually ptu sec_5 the sum of the amounts necessary to amortize the total of each year's experience losses which have arisen since the first waiver was granted over a period of plan years measured from the valuation_date of the plan_year in which the corresponding losses arose at interest compounded annually an amount equal to the adjusted waiver amount must be contributed only until each actual account balance equals the adjusted account balance provides that employer contributions shall be reduced immediately by forfeitures is revoked until each participant's actual account balance equals that participant's adjusted account balance any plan provision which discretionary employer contributions which are in addition to the amounts contributed to satisfy standard can be made in any given pian year however the total employer_contribution for the plan_year cannot exceed the then remaining underfunded amount the sum of the adjusted account balances minus the total plan assets the minimum_funding the adjusted waiver payments discretionary contributions and forfeitures of actual account balances for the current plan_year shall be allocated as of that year's valuation_date to the actual account balance of each affected plan participant each time_a waiver is granted an original waiver amount owa will be determined for each affected plan participant the amount that was waived the owa equals the participant's portion of commencing with the valuation_date of the plan_year for which a waiver is granted a remaining original waiver amount rowa must be calculated for each affected plan participant rowa on the valuation_date of a succeeding plan rowa equals the prior plan year's rowa multiplied t minus the forfeiture of amounts in the prior year's rowa incurred in the current plan_year minus the allocation with respect to the owa for the current plan_year corresponding rowa will be established for each affected plan participant as_of such valuation_date the owa equals the ear the by for each waiver that is granted one owa and a the sum of the adjusted waiver payments discretionary contributions and forfeitures of the actual account balances for a given plan_year are allocated to those participants who have rowa's by multiplying the sum of these three amounts by the fraction ci ii the numerator of which equals the sum of owa's for a particular participant and the denominator of which equals the sum of the owa’s for all participants to determine the portion of this allocation which is to be assigned to a given rowa multiply the allocation by the corresponding owa then divide the particular participant by the sum of the owa's for if the calculation of a rowa results in a value which is less than zero then the rowa is set equal to zero the corresponding owa is set equal to zero and the excess payments will be reallocated to the remaining rowa's a distribution is determined by multiplying a participant's vested percentage by his or her adjusted account balance however distributions from the plan may not exceed a participant's actual account balance if so limited plan participants shall receive subsequent distributions derived from future adjusted waiver payments all_the amounts described in paragraph of this section shall first be applied to the actual account balance of the affected rank and file participants until the actual account balance for_each adjusted account balance as determined in paragraph participant is equal to his or her t is the interest rate determined on the first day year in accordance with sec_412 of the internal as tn effect at the time the waiver was requested of the plan revenue code z0y
